Citation Nr: 0808845	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mixed headaches.

2.  Entitlement to a compensable evaluation for irritable 
bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to December 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The veteran requested a video-conference hearing in 
connection with the current case.  The hearing was scheduled 
and subsequently held in February 2008.  The veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Mixed Headaches

The veteran was originally granted service connection for 
mixed headaches in a rating decision dated June 1996.  The RO 
evaluated the veteran's headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 as 10 percent disabling, effective 
December 30, 1995.  A subsequent rating decision dated 
December 2003 continued the veteran's 10 percent disability 
evaluation.

The veteran was afforded a VA contract Compensation and 
Pension (C&P) Examination in March 2003 in conjunction with 
the current claim.  The veteran stated at that time that her 
headaches began in 1989 or 1990.  She described frequent 
headaches with blurred vision and a tight band-like feeling 
around her head.  The veteran stated that she had such 
episodes once every three to four days.  The headaches 
purportedly lasted all day and the veteran was required to 
stay home in bed or go to work heavily medicated.  The 
examiner diagnosed the veteran as having migraines.

A September 2003 VA treatment note revealed that the veteran 
sought care for tension headaches.  The veteran indicated 
that she experienced upper back pain and pain radiating down 
the right side of her neck.  The veteran stated that she had 
similar headaches in the past and that she was "under a lot 
of stress" with her family situation. 

The veteran underwent a VA neurological consultation in 
December 2003.  The examiner diagnosed the veteran as having 
tension headaches with prominent rebound and caffeine 
withdrawal.  The examiner encouraged the veteran to reduce 
her caffeine intake and use Alleve.

The veteran testified at a video-conference hearing in 
February 2008.  The veteran indicated that she experienced 
headaches three to five days out of each week.  The veteran 
testified that she had difficulty concentrating, got sick to 
her stomach during these "migraines," and was unable to 
work.  It is noted that the veteran drives a mail truck.  The 
veteran further indicated that she had to retreat to a bed in 
a dark room during such episodes, and that the migraines 
lasted for approximately three days.  The veteran testified 
that she obtained "some" relief with prescribed 
medications.  

The veteran estimated that she missed approximately five 
months from work during the past year as a result of her 
headaches.  The veteran also stated that she had a Family 
Medical Leave Act (FMLA) "packet" which was "redone" every 
three to four months.  The purpose of this packet, according 
to the veteran, provided the appropriate medical 
documentation to ensure that the veteran would not lose her 
job because of the missed time due to the headaches.  The 
last information concerning FMLA submitted by the veteran was 
dated in 2003.  She should be informed to submit any 
additional, updated information.  She may also wish to submit 
a letter from her employer concerning the effect the service-
connected disabilities at issue have on her employment.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  The Board observes that the veteran in this 
instance has not been given a medical examination since March 
2003.  In light of the documents and testimony, the RO should 
provide the veteran with a new examination to assess the 
severity of her service-connected mixed headaches.

Irritable Bowel Syndrome

The veteran was originally granted service connection for IBS 
in a rating decision dated June 1996.  The RO evaluated the 
veteran's IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319.  
The RO evaluated the veteran's IBS as a non-compensable 
disability, effective December 30, 1995.  A subsequent rating 
decision dated December 2003 continued the veteran's non-
compensable disability evaluation.

The veteran was afforded a VA contract Compensation and 
Pension (C&P) Examination in March 2003 in conjunction with 
the current claim.  The veteran noted the onset of her 
irritable colon syndrome to be 1990.  The veteran reported 
bloating, chronic constipation, weight gain, nausea, 
abdominal pain and pressure, vomiting, diarrhea, and an 
inability to have a bowel movement for five to six days.  The 
veteran purportedly exercised, used stool softeners, and ate 
bran supplements.  

The veteran further stated that these symptoms occurred two 
to three times per month and lasted for approximately three 
to five days or more.  The veteran indicated difficulty 
walking, standing, working, or taking deep breaths during 
these episodes.  The veteran estimated that she missed 
approximately eight days of work in the past year due to this 
condition.  The examiner diagnosed the veteran as having 
irritable colon syndrome.

A VA upper gastrointestinal series dated June 2003 showed 
that the veteran had gastroesophageal reflux disease (GERD).

In an April 2004 VA gastrointestinal consultation, the 
veteran reported a long history of intermittent constipation, 
occasional diarrhea, and severe reflux.  The veteran 
indicated that she drank large amounts of caffeine, ate 
peppermint, and occasionally ate large meals before going to 
bed.  The veteran denied any weight loss, bright red blood 
per rectum, or melena.  The examiner diagnosed the veteran as 
having constipation, IBS, and GERD.  The examiner also 
encouraged the veteran to make lifestyle modifications at 
that time.

The veteran sought additional VA care in April 2005 for 
abdominal pain.  A colonoscopy administered at that time was 
interpreted to be within normal limits.

The veteran testified before the undersigned VLJ in February 
2008.  The veteran testified that she experienced 
intermittent bouts of constipation and diarrhea, and that she 
might go three to seven days without having a bowel movement.  
According to the veteran, stress aggravated her IBS.  The 
veteran also testified that she had symptoms of IBS, 
including nausea, three to four months during the past year.  
The veteran reported difficulty working and walking during 
such episodes.

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  See Green, supra.  The Court has held that when 
a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olson, supra.  The Board 
observes that the veteran in this instance has not been given 
a medical examination since March 2003.  Thus, the RO should 
provide the veteran with a new examination to assess the 
severity of her service-connected IBS.

The veteran receives medical care through the VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court of Appeals for Veterans Claims (Court) 
held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Therefore, the RO should request all VA medical records 
pertaining to the veteran that are dated from April 29, 2005 
to the present.

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification.
    
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

The veteran should be specifically 
informed that she can submit additional 
FMLA documentation and a statement from 
her employer concerning the effect her 
service-connected disabilities have on her 
employment.   

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from April 29, 2005 to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a neurological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the 
nature, severity and frequency of the 
veteran's mixed headaches.  The examiner 
is also asked to indicate how, if at all, 
the veteran's mixed headaches affect her 
daily life and employment.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a 
gastroenterological examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the nature 
and severity of the veteran's IBS.  In 
particular, the examiner is asked to fully 
describe the symptomatology attributable 
to service-connected IBS and the severity 
thereof.  The examiner should particularly 
state whether the veteran has abdominal 
distress associated with the IBS and if so 
the duration and severity of the abdominal 
distress.  If the examiner cannot 
determine whether the veteran's abdominal 
symptoms are due to IBS or to another 
disorder, the examiner should so state in 
the examination report.  The examiner is 
also asked to indicate how, if at all, the 
veteran's IBS affects her daily life and 
employment.  The examiner must provide a 
complete rationale for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



